ON APPLICATION FOR REHEARING FILED BY RALPH M. PARSONS COMPANY
PER CURIAM:
All of the applications for rehearing filed by the various other defendants have been denied by this Court except that filed by Ralph M. Parsons Company. After due consideration of the Parsons’ application for rehearing and the opposition thereto filed by Fisher Controls Company, and indeed considering all of the other facets of the case which were before us, we have arrived at the conclusion that we erred in dismissing Fisher Controls Company from the litigation on the motion for summary judgment. We believe that there may be a dispute as to material facts involving Fisher’s valve on the compressor control panel and its role in the events leading up to the fire at CONOCO. Accordingly, we reverse our original finding as to Fisher Controls Company and reverse the ruling of the trial court which had granted the motion for summary judgment in favor of Fisher and remand for further proceedings.
REVERSED AND REMANDED.